Title: To James Madison from Elias Vander Horst, 12 September 1803 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


12 September 1803, Bristol. Has received no favors from JM since his last letters of 28 July and 5 Aug., carried by the ship Black River. Encloses “the last State of the Bristol Infirmary” through the end of 1802. Also encloses some newspapers and the latest London price current. “The Harvest in this Country is nearly closed, and is not only abundant, but of excellent Quality.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.; marked “Duplicate”; enclosed in Vander Horst to JM, 1 Oct. 1803. Enclosures not found.



   
   Vander Horst’s last letter was dated 8 Aug. 1803.



   
   A full transcription of this document has been added to the digital edition.

